Citation Nr: 1549942	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  13-25 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.  

2.  Entitlement to an initial compensable disability evaluation for the Veteran's right foot hallux valgus.  

3.  Entitlement to an initial compensable disability evaluation for the Veteran's right foot hallux valgus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1978 to September 1981.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Los Angeles, California, Regional Office (RO) which, in pertinent part, granted service connection for right foot hallux valgus and left foot hallux valgus; assigned noncompensable evaluations for those disabilities; effectuated the awards as of January 29, 2010; and denied service connection for bilateral pes planus.  In July 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

In his July 2013 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ), the Veteran sought service connection for cervical spine arthritis, bilateral hammertoes, and depression.  At the July 2015 Board hearing, the Veteran indicated that he wished to file a claim for a compensable evaluation for his thoracolumbar spine degenerative disc disease with levoscoliosis.  The issues of service connection for a cervical spine disorder to include arthritis, bilateral hammertoes, and depression and the evaluation of the Veteran's thoracolumbar spine disorder have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  
The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that service connection for bilateral pes planus is warranted as he initially manifested the claimed recurrent disorder during active service.  

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in the examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304 (2015).  When no preexisting condition is noted upon entry into service, a veteran is presumed to have been found sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  If this burden is met, then the veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness under 38 U.S.C.A. §§ 1111, the veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004).  

In addressing a claim of entitlement to service connection for pes planus, it is essential to make an initial distinction between bilateral pes planus as a congenital condition or as an acquired disorder.  The congenital condition, with depression of the arch and no evidence of abnormal callosities, or areas of pressure, strain or demonstrable tenderness, is a congenital abnormality for which VA disability compensation may not be granted.  38 C.F.R. § 4.57 (2015).  
The report of the Veteran's September 6, 1978, physical examination for enlistment indicates that the Veteran's feet were found to be normal.  The report of a September 28, 1978, recruit screening physical examination states that the Veteran was found to have flat feet and bunions.  The report of the Veteran's September 1981 physical examination for service separation states that the Veteran's feet were found to be normal.  

The report of a July 2010 foot examination conducted for VA indicates that the Veteran was diagnosed with bilateral pes planus.  The examiner opined that: "flat feet is not military service related," "flat feet is usually an inherent disorder and exists from childhood;" and "in rare occasions, though constant pressure and tight footwear, may exacerbate the existing condition."  The physician made no specific findings or comments as to whether the Veteran had congenital or acquired flat feet and the fact that the Veteran's feet were found to be normal on physical examinations conducted upon both service entrance and service separation.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the cited deficiencies in the July 2010 examination, the Board finds that further VA foot examination is necessary to adequately resolve the issues raised by the instant appeal.  

At the July 2015 Board hearing, the Veteran testified that he received ongoing VA treatment for his feet at the West Los Angeles, California, VA Medical Center (VAMC).  VA clinical documentation dated after July 2013 is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Concerning the increased evaluations for the hallux valgus, the Veteran asserts that initial compensable evaluations are warranted for his right foot and left foot hallux valgus as the disabilities have increased in severity and are manifested by significant functional impairment.  

The Veteran was last afforded a foot examination conducted for VA in October 2011.  Given his testimony that his right foot and left foot hallux valgus have increased in severity since the examination, the Board concludes that further VA examination addressing the Veteran's hallux valgus is required.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his pes planus and all treatment of his right foot and left foot hallux valgus after October 2011, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If any identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided at the West Los Angeles, California, VAMC after July 2013.  

3.  Schedule the Veteran for a VA foot examination in order to assist in determining the nature and etiology of his pes planus and the severity of his service-connected right foot hallux valgus and left foot hallux valgus.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should address the functional and vocational impairment associated with the Veteran's right foot hallux valgus and left foot hallux valgus.  

The examiner also should advance an opinion as to the following questions:

a. Is any identified pes planus congenital or acquired in nature?
b. Is it at least as likely as not (50 percent or greater probability) that any identified acquired pes planus had its onset during active service or otherwise originated during active service?  
c. Is it as likely as not (i.e., probability of 50 percent or more) that any identified acquired pes planus is related to the Veteran's right hallux valgus, his left hallux valgus, and/or his other service-connected disabilities?
d. Is it as likely as not (i.e., probability of 50 percent or more) that any identified acquired pes planus increased in severity beyond its natural progression due to the Veteran's right hallux valgus, left hallux valgus, and/or other service-connected disabilities?  

Congenital pes planus is defined as that with depression of the arch and no evidence of abnormal callosities, or areas of pressure, strain or demonstrable tenderness.  38 C.F.R. § 4.57 (2015).  

Service connection is currently in effect for right foot hallux valgus, left foot hallux valgus, and thoracolumbar spine degenerative disc disease with levoscoliosis.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his agent should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

